Citation Nr: 0821451	
Decision Date: 06/20/08    Archive Date: 07/03/08

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids and if so whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right wrist and if so whether the reopened 
claim should be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability and if so whether the reopened claim should 
be granted.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for a disability of the 
right foot.

7.  Entitlement to service connection for residuals of a head 
injury.

8.  Entitlement to service connection for a dental 
disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2004, a hearing before a Veterans Law Judge was 
held at the RO.  The Veterans Law Judge who chaired the 
August 2004 Board hearing is no longer with the Board.  A 
transcript of the hearing is of record.  Thereafter, the 
veteran was informed of his options for another Board 
hearing.  He has declined in writing to exercise his right to 
another hearing.

In a decision dated in March 2005, the Board denied the 
veteran's claims to reopen claims for service connection for 
schizophrenia, hemorrhoids, and a disability of the right 
wrist; claims for service connection for diabetes mellitus, 
residuals of a head injury, and a dental disability; and 
claims  for special monthly pension based on his spouse's 
need for regular aid and attendance of another person and for 
a TDIU.  The Board also dismissed his appeal for special 
monthly pension based on the need for regular aid and 
attendance of another person.  The veteran appealed the 
Board's decision to the Court.  In a September 2007 order, 
the Court vacated the Board's decision in part and remanded 
the case to the Board for further proceedings consistent with 
the decision.  The Court, however, determined that as the 
veteran had presented no arguments regarding the Board's 
denial of the claim for service connection for diabetes 
mellitus, the dismissal of the claim for special monthly 
pension based on his need for regular aid and attendance, or 
the denial of the claim for special monthly pension based on 
his spouse's need for regular aid and attendance, those 
matters were considered abandoned on appeal.

In January 2008, the Board issued a remand in this case.  In 
April 2008, the Board determined that the remand was issued 
prematurely, and the remand was thereby recalled.


REMAND

The sixteen volumes of the veteran's claims files contain 
myriad accusations by the claimant that a conspiracy exists 
to fabricate evidence against him in an alleged attempt to 
deprive him of benefits he is supposedly due.  Rarely has the 
Board seen so many outlandish accusations leveled at VA in 
appellant submissions to a claims file.  The Board finds no 
basis for these accusations and, construing them in a light 
most favorable to the veteran, can only regard them at best 
as bewildering.

The matters here on appeal have been returned to the Board 
for action consistent with the decision by the Court.  The 
sole reason for the Court's remand was the cited failure of 
the Veterans Law Judge presiding at an August 2004 Board 
hearing to properly inform the veteran of what is required to 
substantiate claims for service connection.  The Court quoted 
an exchange between the veteran and the Veterans Law Judge 
regarding the onset of the veteran's schizophrenia to 
highlight its point that the Veterans Law Judge should have 
known that the veteran did not understand that in order to be 
service connected his disabilities, "must have manifested 
during his military service," rather than his later civilian 
government service.  

It is this later civilian government service that the veteran 
testified ought to be the basis for a grant for service 
connection.  The Court quoted this testimony to hold that the 
VLJ should have suggested to the veteran that he submit 
evidence demonstrating that his disabilities were due to 
military service.  It cited Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) and characterized as unpersuasive the 
Secretary's argument that any such duty to suggest evidence 
was absolved by the veteran's opinion that his schizophrenia 
was due to post-service civilian Government employment.  The 
fact that the veteran appeared at the hearing without 
representation was mentioned to underscore the Court's 
finding that the Board's failure to carry out this duty was 
prejudicial.

The Board's now-vacated March 2005 decision had over four 
pages of detailed discussion of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and how the notice and duty to assist 
obligations had been fulfilled.  The Board found that the 
veteran had been informed that entitlement to service 
connection requires a connection between military service and 
a current disability.  The Court referred without citation to 
letters sent to the veteran prior to the August 2004 hearing 
as having "purportedly" informed him of what evidence is 
necessary to substantiate the claims but held that, "it is 
clear from the above-identified exchange [at the Board 
hearing] that the appellant did not understand the content of 
those letters."  The Court concluded, based on the veteran's 
testimony in August 2004 and evidence he thereafter submitted 
to VA, that it is not clear why the Secretary of VA believes 
the veteran understood what evidence was necessary to 
substantiate his claims.

The Court has made it abundantly clear that VCAA notice such 
as VA has already sent will not suffice in this particular 
case.  Readjudication by the Board is therefore inappropriate 
until this veteran has been explicitly and very clearly 
informed of what the Court deemed missing.  A remand is thus 
required to notify both the veteran and his attorney-
representative of the requirements to establish service 
connection; and, specifically, that a relationship between a 
current disability and military service is required.

The Board also notes that the Court has held that, because 
the terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

Therefore, the veteran and his attorney-representative are to 
be sent notice letters that identify the bases for the prior 
denial of the claims to reopen for service connection for 
schizophrenia, hemorrhoids, a right wrist disability, and a 
low back disability, and inform them of the kind of evidence 
that would be considered new and material in the veteran's 
case.  More specifically, the veteran and his attorney-
representative should be apprised of the definition of new 
and material applicable, as regards the issues of a right 
wrist disability and a low back disability, to claims to 
reopen that were filed before August 29, 2001, and, as 
regards the issues of schizophrenia and hemorrhoids, to 
claims to reopen that were filed since August 29, 2001.  

In March 2005, the Board remanded the veteran's appeal as to 
the issues of service connection for bilateral knee and right 
foot disabilities.  These issues were therefore not addressed 
by the Court in its September 2007 Memorandum Decision.  
Pursuant to the Board's remand, the veteran was given VCAA 
notice by letters dated in May and September 2005.  These 
letters were intended to provide the kind of VCAA notice the 
Board in its now-vacated decision deemed had been adequately 
provided as to issues the Board therein decided but which the 
Court has since remanded.  As the Court's September 2007 
Memorandum Decision makes abundantly clear, however, this 
veteran cannot be presumed to have understood the content of 
such a letter, or what evidence is necessary to substantiate 
his claims.  The veteran, to be sure, is now represented by 
an attorney, who was copied on a VCAA notice letter to the 
veteran dated in September 2005.  The Court, however, did not 
clearly hinge its vacatur of the Board's March 2005 decision 
on the fact that he had testified as a pro se claimant in 
August 2004.  In view of this fact and the Court's apparent 
unwillingness to credit this veteran with being able to 
comprehend such letters, the originating agency should once 
again send VCAA notice as to the bilateral knee and right 
foot claims that clearly explains that entitlement to service 
connection requires a connection between a current disability 
and military service.

With respect to the veteran's claim for entitlement to a 
TDIU, the Board finds that this issue is inextricably 
intertwined with the other issues on appeal.  Accordingly, 
the Board will defer its decision on the TDIU claim. 

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claims for service connection. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), to 
include notice as to the elements of 
service connection (and specifically that 
service connection requires a 
relationship between a current disability 
and military service), notice as to the 
disability-rating and effective-date 
elements of his claims in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and as to the claims to reopen 
here on appeal, the notice specified by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
adjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


